Citation Nr: 9926590	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-34 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether the termination of the surviving spouse's dependency 
and indemnity compensation (DIC) benefits, effective for the 
period from December 1, 1994 until June 1, 1997, was proper.



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran was killed in action on November 25, 1944, during 
World War II.  The appellant is his un-remarried widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the RO 
that granted the reinstatement of the appellant's DIC 
benefits, effective June 1, 1997.


FINDINGS OF FACT

1.  The veteran was killed in action on November 25, 1944, 
during World War II.

2.  Effective from November 26, 1944, the appellant was 
awarded death pension as the un-remarried widow of the 
veteran.

3.  Pursuant to a change in law, the appellant elected and 
was paid DIC benefits, based upon her status as the surviving 
spouse of the veteran, effective from January 1, 1957.  

4.  In a letter to the appellant, dated on July 11, 1994, the 
RO requested that she provide her social security number as 
required by applicable law to establish continuing 
entitlement to her DIC benefits; which letter was returned to 
the RO by the U.S. Postal Service with the notation that the 
forwarding time had expired.  

5.  In a letter to the appellant, dated on 
September 16, 1994, the RO proposed termination of DIC 
benefits, effective December 1, 1994, for her failure to 
provide her social security number; which letter was returned 
to the RO by the U.S. Postal Service.

6.  Effective December 1, 1994, the RO terminated payment of 
the appellant's DIC benefits.  

7.  The RO received the appellant's claim for reinstatement 
of DIC benefits on May 5, 1997, which included her social 
security number.

8.  In July 1997, the RO reinstated the appellant's DIC 
effective June 1, 1997.


CONCLUSION OF LAW

The termination of the surviving spouse's DIC benefits, for 
the period effective from December 1, 1994 until 
June 1, 1997, was not proper.  38 U.S.C.A. §§ 5101, 5110 
(West 1991); 38 C.F.R. §§ 3.105, 3.158, 3.216, 3.400, 3.500, 
3.652 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a July 1945 rating action, the appellant was awarded death 
pension as the veteran's unremarried widow, effective 
November 26, 1944.  Subsequent to a change in law, she 
elected and was paid DIC benefits, effective January 1, 1957, 
based upon her status as the surviving spouse of the veteran. 

In 1990, a statute was enacted, Public Law No. 101-508, 
which, at section 8053a, amended 38 U.S.C.A. § 3001, later 
renumbered as § 5101, by adding a new subsection (c) which 
reads as follows:

(1)  Any person who applies for or is in receipt of 
any compensation or pension benefit under laws 
administered by the Secretary shall, if requested 
by the Secretary, furnish the Secretary with the 
social security number of such person and the 
social security number of any dependent or 
beneficiary on whose behalf, or based upon whom, 
such person applies for or is in receipt of such 
benefit.  A person is not required to furnish the 
Secretary with a social security number for any 
person to whom a social security number has not 
been assigned.

(2)  The Secretary shall deny the application of or 
terminate the payment of compensation or pension to 
a person who fails to furnish the Secretary with a 
social security number required to be furnished 
pursuant to paragraph (1) of this subsection.  The 
Secretary may thereafter reconsider the application 
or reinstate payment of compensation or pension, as 
the case may be, if such person furnishes the 
Secretary with such social security number.

38 U.S.C.A. § 5101(c).  VA subsequently issued a regulation 
to implement the new statutory requirement, at 38 C.F.R. 
§ 3.216, entitled "Mandatory disclosure of social security 
number."

In compliance with the law, the RO wrote the appellant a 
letter, dated on July 11, 1994, and requested that she 
provide a copy of her social security card or any document 
from Social Security showing the number, as required by 
applicable law to establish continuing entitlement to her DIC 
benefits.  In this letter, the RO advised that it had been 
unable to verify her social security number with the Social 
Security Administration.  The RO noted that she must submit 
her social security number within 60 days or else action may 
be taken to terminate her benefit award.  The letter was sent 
to her latest address of record, but was returned to the RO 
by the U.S. Postal Service, with the notation that 
"FORWARDING TIME EXPIRED." The record does not reflect that 
any response to this letter was received from the appellant.

In a letter, dated on September 16, 1994, the RO sent another 
letter to the appellant's address of record, advising that it 
was proposing to terminate her DIC benefits, effective 
December 1, 1994, based on her failure to respond to the 
July 11, 1994 letter, requesting that she provide her social 
security number and date of birth.  A VA Form 21-0506 (DUE 
PROCESS RIGHTS) was enclosed and she was given 60 days in 
which to respond.  The RO warned her that failure to submit 
the evidence within 60 days of the date of the letter would 
result in action taken to terminate her benefits.  The letter 
was also returned to the RO by the U.S. Postal Service as 
undeliverable, as reflected by a handwritten notation on the 
letter stating, "return to sender incorrect address."  The 
record does not reflect that any response to this letter was 
received from the appellant.

Subsequently, the appellant submitted a claim for 
reinstatement of DIC benefits, which was date stamped as 
received by the RO on May 5, 1997.  She provided her social 
security number and date of birth, and indicated that she had 
not remarried.  The appellant noted that she had learned that 
her DIC benefits were terminated, and stated that, until 
recently, she had lived with her sister in Florida, and prior 
to that, she had lived at the address to which the RO had 
sent its above mentioned 1994 correspondence.  She stated 
that after her sister had passed away in January 1997, she 
had moved to live near her niece, and was now residing at a 
residential care home.

In a letter, dated in June 1997, the RO informed the 
appellant that her DIC benefits were previously terminated, 
effective December 1, 1994, based on her failure to provide 
her social security number and date of birth.  The RO advised 
the appellant to provide her social security number and date 
of birth within 60 days in order to resume DIC benefits.

In statements to the RO, dated in July 1997, the appellant 
provided her social security number and date of birth.

In July 1997, the RO advised the appellant that her DIC 
benefits were reinstated, effective June 1, 1997.

In another July 1997 letter, the RO again informed the 
appellant that her DIC benefits were terminated, effective 
December 1, 1994, for her failure to submit her correct 
social security number and date of birth.  The RO noted that 
VA regulations allow one year from the date of the RO's 
letter to submit the requested information.  The RO noted 
that this evidence, the appellant's social security number 
and date of birth, was requested in the September 16, 1994 
letter, but that since she had not responded until 
May 5, 1997, the RO could not resume benefits prior to that 
date.  The RO stated that the appellant's benefits were 
restored effective June 1, 1997, based on the date of her 
reopened claim (May 5, 1997).

In a statement, received in September 1997, the appellant 
informed the RO that she did not remember ever receiving the 
RO's September 16, 1994 letter, and did not have a copy of 
it.  She noted that at the time she had been living with her 
sister in Florida.  She stated that she still had maintained 
an apartment in Nashville, Tennessee, but that mail had not 
been forwarded to her Florida address in years.  She also 
noted that her benefit checks were direct deposited to a 
Nashville bank.

Correspondence from the widow's nephew-in-law to a Senator, 
dated in September 1997, indicates that the appellant had 
been living in Florida with her sister, who had passed away 
in January 1997.  It was noted that the appellant had moved 
to an assisted living facility in March.  The nephew-in-law 
further noted that the appellant had had at least one stroke 
and had been unable to attend to her financial affairs for 
some years, and that it was the appellant's sister who had 
handled these matters for her.  According to the nephew-in-
law, the appellant's niece now had power of attorney.

As set forth above, the RO was required, under the provisions 
of 38 U.S.C.A. § 5101(c) and 38 C.F.R. § 3.216, to terminate 
the additional compensation benefits which the appellant was 
receiving as a surviving spouse when she failed to furnish 
the requested social security number.

Under applicable criteria, unless otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or DIC based on an original claim, a claim 
reopened after final disallowance, or a claim for increase, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

With respect to abandoned claims, applicable regulation 
provides that,

where evidence requested . . .  for the purpose of 
determining continued entitlement is not furnished 
within 1 year after the date of request, the claim 
will be considered abandoned.  After the expiration 
of 1 year, further action will not be taken unless 
a new claim is received.  Should the right to 
benefits be finally established, . . . compensation 
. . . based on such evidence shall commence no 
earlier than the date of filing the new claim.

38 C.F.R. § 3.158.

In addition, 38 C.F.R. §§ 3.500(v), (w), and 3.652 provide 
for termination of pertinent benefits when the recipient 
fails to furnish evidence of continued eligibility, 
specifically where one or more social security numbers is 
required.  Essentially, the benefits are to be terminated 
after a 60-day notice period is provided to the recipient.  
By its letter to the appellant of September 16, 1994, the RO 
had accorded her a 60-day notification as to the proposed 
termination of her DIC benefits.  When she did not 
satisfactorily respond, the proposed termination of her DIC 
payments was subsequently effected December 1, 1994.

According to the RO, it did not receive the information 
necessary to establish the appellant's continued entitlement 
to DIC benefits for dependents until May 5, 1997, more than 
one year after the date of the request to provide that 
information.  Under those circumstances, the compensation 
award based on this information was not commenced any earlier 
than the date it was received.  (Moreover, actual payment of 
this benefit could not have been made any earlier than the 
start of the following month, i.e., June 1, 1997, by virtue 
of the provisions of 38 U.S.C.A. § 5111(c); 38 C.F.R. § 3.31.  
This law provides that payment of monetary benefits based on 
an award of compensation may not be made to an individual for 
any period before the first day of the calendar month 
following the month in which the award became effective.)  

Under the unique circumstances of this case, however, the 
Board finds that the appellant's DIC benefits were improperly 
terminated, and therefore, reinstatement of that award, 
effective from December 1, 1994 is warranted.  

In this regard, the evidence of record shows that the RO's 
July 11 and September 16, 1994 letters were mailed to the 
appellant's latest address of record.  However, the record 
also reflects that these letters were returned to the RO.  
This, in the Board's view, should have triggered a 
reexamination of the file to determine whether another 
address was available in the record.  See Hyson v. Brown, 
5 Vet. App. 262, 264-65 (1993).  Such an examination would 
have revealed the address of the Nashville, Tennessee Bank to 
which the appellant's DIC benefits had been directly 
deposited since at least 1977.  Given the appellant's half 
century receipt of these benefits, prior to terminating them, 
it would have been only reasonable to contact this bank to 
determine if they had a more current address for her.  Since 
that action was not taken prior to the termination of the 
benefits at issue, it is the Board's view this appellant's 
due process rights to prior notice of adverse actions, as set 
out in 38 C.F.R. §§ 3.105, 3.500, 3.652, were violated.  
Because of that violation, the benefits should be re-instated 
effective from the date they were terminated, December 1, 
1994.  



ORDER

The termination of the surviving spouse's DIC benefits, 
effective from December 1, 1994 until June 1, 1997, was 
improper; reinstatement of DIC benefits effective from 
December 1, 1994 is granted.




		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

